     Case 3:20-cv-00718-L-BN Document 5 Filed 04/21/20               Page 1 of 2 PageID 28



                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

DEMARCUS KENARD JOE,                             §
(TDCJ No. 1047716),                              §
                                                 §
         Plaintiff,                              §
                                                 §
v.                                               §          Civil Action No. 3:20-CV-718-L
                                                 §
GLENN HEGAR, et al.,                             §
                                                 §
         Defendants.                             §

                                             ORDER

        On March 27, 2020, United States Magistrate Judge David Horan entered the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge (“Report”),

recommending that the action against Defendants Glenn Hegar, Ted Cruz, and Ken Paxton

(“Defendants”) be dismissed without prejudice pursuant to 28 U.S.C. § 1915(g) for Plaintiff

DeMarcus Kenard Joe’s (“Plaintiff”) failure to pay the full filing fee of $400. A pro se prisoner

who is subject to the three-strikes bar is prohibited from proceeding in forma pauperis, “unless the

prisoner is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g). Magistrate

Judge Horan determined that Plaintiff is subject to the three-strikes bar (See Report 3-4) and has

set forth no allegations that he is under imminent danger of serious physical injury. Accordingly,

Magistrate Judge Horan determined that Plaintiff must pay the full filing fee. Plaintiff has not

filed any objections to the Report or paid the filing fee by the required deadline for filing

objections.

        Having reviewed the pleadings, file, record in this case, and the Report, the court

determines that the findings and conclusions of the magistrate judge are correct, and accepts them

as those of the court. Accordingly, the court dismisses without prejudice this action pursuant to


Order – Page 1
   Case 3:20-cv-00718-L-BN Document 5 Filed 04/21/20                   Page 2 of 2 PageID 29



pursuant to 28 U.S.C. § 1915(g), as Plaintiff is subject to the three-strikes bar and has failed to pay

the full filing fee.

        The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this certification, the

court incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (5th

Cir. 1997). Based on the magistrate judge’s Report, the court concludes that any appeal of this

action would present no legal point of arguable merit and would therefore be frivolous. Howard

v. King, 707 F.2d 215, 220 (5th Cir. 1983). In the event of an appeal, Plaintiff may challenge this

certification by filing a separate motion to proceed in forma pauperis on appeal with the clerk of

the United States Court of Appeals for the Fifth Circuit. See Baugh, 117 F.3d at 202; Fed. R. App.

P. 24(a)(5).

        It is so ordered this 21st day of April, 2020.


                                                         _________________________________
                                                         Sam A. Lindsay
                                                         United States District Judge




Order – Page 2
